SANBORN, Circuit Judge.
A motion is made to dismiss the writ of error in this case on the ground that this court is without jurisdiction to hear and determine the question it presents. In the court below, the jurisdiction of the circuit court was challenged, and was decided in favor of the defendant. As that disposed of the case, the plaintiff should have had the question of jurisdiction certified, and should have taken a writ of error directly to the supreme court. He had that right, and, as, he had the absolute right to a review of this question in the supreme court, he had no right to a review of it in this court. The motion to dismiss the writ is granted upon the authority of Evans-Snider-Buel Co. v. McCaskill (C. C. A.) 101 Fed. 658, and U. S. v. Jahn, 155 U. S. 109, 114, 15 Sup. Ct. 39, 39 L. Ed. 87.